                  UNITED STATES DISTRICT COURT
               SOUTHERN DISTRICT OF WEST VIRGINIA
                         AT CHARLESTON



UNITED STATES OF AMERICA

v.                            CRIMINAL ACTION NO. 2:15-00201

ADAM DENSON



        SUPERVISED RELEASE REVOCATION AND JUDGMENT ORDER
                  MEMORANDUM OPINION AND ORDER


         On October 23, 2019, the United States of America

appeared by Negar Kordestani, Assistant United States Attorney,

and the defendant, Adam Denson, appeared in person and by his

counsel, Philip B. Sword, for a hearing on the petition seeking

revocation of supervised release submitted by United States

Probation Officer Patrick M. Fidler.   The defendant commenced

a three-year term of supervised release in this action on

June 20, 2019, as more fully set forth in the Judgment Including

Sentence Under the Sentencing Reform Act entered by the court on

February 9, 2017.

         The court heard the admissions of the defendant and

the representations and argument of counsel.

         For reasons noted on the record of this proceeding,

which are ORDERED incorporated herein by reference, the court
found by a preponderance of the evidence that the defendant has

violated the conditions of supervised release in the following

respects:    (1) the defendant committed violations of law in that

on September 4, 2019, he was arrested and charged with one count

of possession with intent to deliver methamphetamine arising

from a sale of methamphetamine to a confidential informant and

during the search was found to be in possession of a .40 caliber

handgun and a 9mm handgun; and (2) on September 4, 2019, the

defendant admitted to the probation officer that he smoked “half

a blunt” of marijuana approximately three weeks prior; all as

set forth in the petition on supervised release.    It is noted

that it was agreed by the defendant that the government had

sufficient proof to prove by a preponderance of the evidence the

violations of the supervised release as set forth on the record

under (1) above with regard to the charges arising from the

September 4, 2019, arrest.

            And the court finding, as more fully set forth on the

record of the hearing, that the violations warrant revocation of

supervised release and, further, that it would unduly depreciate

the seriousness of the violations if supervised release were not

revoked, it is ORDERED that the supervised release previously

imposed upon the defendant in this action be, and it hereby is,

revoked.
                                  2
         And the court having complied with the requirements of

Rule 32(a)(1)(B) and (C) of the Federal Rules of Criminal

Procedure, and finding, after considering the factors set forth

in 18 U.S.C. § 3583(e), that the defendant should be confined to

the extent set forth below, it is accordingly ORDERED that the

defendant be, and he hereby is, committed to the custody of the

United States Bureau of Prisons for imprisonment for a period of

TWENTY-FOUR (24) MONTHS, with no further term of supervised

release imposed.

         The defendant was remanded to the custody of the

United States Marshal.

         The Clerk is directed to forward copies of this

written opinion and order to the defendant, all counsel of

record, the United States Probation Department, and the United

States Marshal.



                         DATED:       October 25, 2019




                                  3
